DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“at least one processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for: 
receiving a first packet sent by a second network node, wherein the first packet comprises a format of a segment identifier of the second network node, and 
wherein the format of the segment identifier of the second network node describes a length and a location of each field in the segment identifier of the second network node; 
obtaining the format of the segment identifier of the second network node based on the first packet, wherein the segment identifier of the second network node comprises a first field; and 
including a determined value of the first field in the segment identifier of the second network node in a second packet sent to the second network node, 
wherein the value of the first field in the segment identifier of the second network node is determined based on a segment routing policy and the format of the segment identifier of the second network node, and 
wherein the determined value of the first field indicates to the second network node to process the second packet.”
Gate (US 2016/0142321 A1) teaches embedding a flow handle (FH) in an IPv6 address portion of a packet may reduce the amount of overhead needed to support path selection in flow-based packet forwarding. The FH may replace an interface identifier in a standard IPv6 address such that the FH does not add any additional overhead to the IPv6 packet itself. Information specified by the FH embedded in the IPv6 address may be used to select the path or next-hop. In addition, the FH may identify a quality of service (QoS) requirement associated with the packet, and the route selection function may identify a path capable of satisfying the QoS requirement, a service function chain (SFC) ID, an access point (AP) ID, a radio bearer ID, a path ID, and/or a device ID.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) processors 2) memory 3) packets 4) a plurality of nodes 5) formats 6) segment identifiers 7) length and locations of field in a node 8) field values 9) a routing policy. 
Subsequently, the Applicant Arguments/Remarks and the amended claims in respect to the USC 102 Rejection of Claim(s) of Claim 9 is hereby withdrawn. 
In addition, as evidenced by prosecution history (see at least 06/14/2022 Applicant Arguments/Remarks, 03/16/2022 Non-Final), the Applicants Arguments and amended claims are persuasive and overcomes the USC 102 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

5. 	Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457